Filed 1/21/15 In re J.M. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re J.M., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                         E061860
         Plaintiff and Respondent,
                                                                         (Super.Ct.No. J255562)
v.
                                                                         OPINION
J.M.,

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Geanene M. Yriarte

and Brian Saunders, Judges. Affirmed with directions.

         Dawn S. Mortazavi, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         The juvenile court found true that defendant and appellant J.M. (minor) committed

two counts of unlawful driving or taking of a vehicle (Veh. Code, § 10851, subd. (a)) and


                                                             1
misdemeanor reckless driving (Veh. Code, § 23103, subd. (a)). Minor was thereafter

declared a ward of the court and placed on probation in the custody of his parents on

various terms and conditions. Minor appeals from the judgment. We find no error, and

affirm the judgment with directions.

                                              I

                   FACTUAL AND PROCEDURAL BACKGROUND

       In June 2014, minor’s father sent 14-year-old minor against his will to live in a

group home in Baldwin Park. On June 9 or 10, 2014, the owner of the group home

noticed her white Audi that had been parked in the parking lot of the group home was

missing. The Audi was later recovered in Ontario, California, where minor’s father lived.

       Minor’s father owned a 2004 Chevy Suburban. Around 11:45 p.m. on June 9,

2014, minor’s father went to bed and had left his car keys on top of his wallet on the

fireplace mantel in the living room. Between midnight and 4:45 a.m. on June 10, 2014,

minor’s father’s car and keys went missing. Minor’s father noticed that a bathroom

window facing the front yard of the house was open and its screen on the ground. Minor

did not have a key to his parents’ house.

       Between 4:45 and 5:00 a.m., father received a call from the director of the group

home informing him that minor and a white Audi were missing. Minor’s father informed

the director that the vehicle was parked in front of his house.




                                              2
       Minor’s uncle owned a white Chevy Silverado in June 2014. Around 4:45 a.m.,

minor’s uncle noticed his car was missing. He later discovered that his kitchen window

screen looked like someone had taken it off and placed it back.

       Around 7:00 a.m. on June 10, 2014, minor’s father saw minor at the stop sign in

front of his house driving his brother-in-law’s white Chevy Silverado. Minor’s father

jumped into the passenger seat of his wife’s car, and he and his wife chased after minor

while speaking with a 911 operator. They followed minor for about 20 to 30 minutes

while minor sped down city streets, rolled through stop signs, and entered and exited the

10 freeway. Minor continued to drive erratically until he lost control of the car and

crashed into a 30-foot concrete sign. When minor’s father checked on minor following

the crash, he found minor to be unconscious. Minor’s father also found his car keys as

well as minor’s uncle’s car keys. Minor regained consciousness about five minutes later.

Neither minor’s father nor minor’s uncle had given minor permission to take their

vehicles.

       After waiving his constitutional rights, minor admitted that he had taken the Audi

from the group home without permission and driven it to his parents’ house. He also

admitted to breaking into his parents’ house and taking his father’s car keys and vehicle

and then driving to his uncle’s home in Rancho Cucamonga. He further admitted to

breaking into his uncle’s home through the kitchen window and taking his uncle’s car

keys and vehicle without permission.




                                             3
       On June 11, 2014, a Welfare and Institutions Code section 602 petition was filed

in Los Angeles County alleging that minor had committed two counts of felony grand

auto theft (Pen. Code, § 487, subd. (d)(1)) and one count of misdemeanor reckless driving

(Veh. Code, § 23103, subd. (a)).

       Following an adjudication hearing on July 2, 2014, the Los Angeles County

Juvenile Court found true that minor committed two counts of unlawfully taking or

driving a vehicle (Veh. Code, § 10851, subd. (a)), the lesser included offense of felony

grand auto theft, and one count of misdemeanor reckless driving. The Los Angeles

Juvenile Court thereafter transferred the matter to San Bernardino County Juvenile Court

for the dispositional hearing. The San Bernardino County Juvenile Court accepted the

transfer on July 14, 2014.

       On August 1, 2014, the San Bernardino County Juvenile Court declared minor a

ward of the court and placed him on probation on various terms and conditions in the

custody of his parents.

                                             II

                                      DISCUSSION

       Minor appealed from the judgment, and we appointed counsel to represent him on

appeal. After examination of the record, counsel has filed a brief under the authority of

People v. Wende (1979) 25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738,

setting forth a statement of the case, a summary of the facts and potential arguable issues,

and requesting this court conduct an independent review of the record.



                                             4
       We offered minor an opportunity to file a personal supplemental brief, and he has

not done so.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

independently reviewed the record for potential error and find no arguable issues.

       However, we note that the disposition order, a document entitled “Juvenile

Detention Disposition Report” prepared by the San Bernardino County Juvenile Court

clerk, incorrectly states minor admitted to the offenses of two counts of felony grand auto

theft (Pen. Code, § 487, subd. (d)(1)) and one count of misdemeanor reckless driving

(Veh. Code, § 23103, subd. (a)). But in fact, minor neither admitted the allegations nor

was it found true he committed two counts of felony grand auto theft. Rather, following

an adjudication hearing, the Los Angeles County Juvenile Court found true that minor

had committed two counts of unlawfully taking or driving a vehicle (Veh. Code, § 10851,

subd. (a)), as the lesser included offense of felony grand auto theft, and one count of

misdemeanor reckless driving (Veh. Code, § 23103, subd. (a)). As such, we order a

corrected disposition order.

                                             III

                                      DISPOSITION

       The juvenile court is ordered to prepare a corrected disposition order (the Juvenile

Detention Disposition Report) reflecting that the allegations of two counts of unlawfully

taking or driving a vehicle (Veh. Code, § 10851, subd. (a)) and one count of

misdemeanor reckless driving (Veh. Code, § 23103, subd. (a)) were sustained. The



                                             5
juvenile court shall thereafter forward a certified copy of the corrected disposition order

to appropriate authorities. In all other respects, the judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                RAMIREZ
                                                                                        P. J.
We concur:



McKINSTER
                           J.



MILLER
                           J.




                                              6